     Case 5:19-cv-00352-SVW-KK Document 25 Filed 10/09/19 Page 1 of 3 Page ID #:239



 1    Kevin T. Barnes, Esq.
                       Es . (#138477)
      Gregg Lander, Esq.
                     Esck (#194018)
                            194018
2     LAW OFFICES OF KEVIN    VIN T. BARNES
      1635 Pontius Avenue, Second Floor
 3    Los Angeles, CA 90025-3361
      Tel.: (323) 549-9100 / Fax: (323) 549-0101
 4    Email: Barnes@kbarnes.com
 5    Raphael Katri, Esq.
                     Esci. (#221941)
      LAW
      LAAV OFFICES OF RAPHAEL KATRI
 6    8549 Wilshire Boulevard, Suite 200
      Beverly Hills, CA 90211-3104
 7    Tel.: (310) 940-2034 / Fax: (310) 733-5644
      Email: RKatri@socallaborlawyers.com
 8
      Attorneys for Plaintiff
 9    CLARENCE C. BELL III
10    SEYFARTH SHAW LLP
      Daniel C. Whang (SBN 223451)
11    dwhang@seyfarth.com
      Jared W. Speier (SBN 311751)
12    jspeier@seyfarth.com
      ispeier@seyfarth.com
      2029 Century Park East, Suite 3500
13    Los Angeles, California 90067-3021
      Telephone: (310) 277-7200
14    Facsimile: (310) 201-5219
15    Attorneys for Defendant
      RANDSTAD INHOUSE SERVICES, LLC
16
      [Additional Counsel on following page]
17
18                            UNITED STATES DISTRICT COURT
19                           CENTRAL DISTRICT OF CALIFORNIA
20
21    CLARENCE C. BELL, III, on behalf of          Case No. 5:19-cv-00352-SVW-KK
      himself and all others similarly situated,
22                                                 JOINT NOTICE OF SETTLEMENT
                      Plaintiff,                   OF CLASS AND
23                                                 REPRESENTATIVE ACTION
               v.                                  CASE
24
      CEVA LOGISTICS U.S., INC., a
25               co oration; RANDSTAD
      Delaware corporation;
      INHOUSE SERVICES, LLC, a Delaware            Pretrial Conference: December 2, 2019
26    limited liability company; and DOES 1 to
      100, inclusive,                              Trial: December 10, 2019
27
                      Defendants.
28

      JOINT NOTICE OF SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION CASE
      59579797v.2
     Case 5:19-cv-00352-SVW-KK Document 25 Filed 10/09/19 Page 2 of 3 Page ID #:240



 1
      Fraser A. McAlpine (State Bar No. 248554
                                        248554)
2     Mariko Mae Ashley (State Bar No. 311897
                                        311897)
      JACKSON LEWIS P.C.
 3    50 California Street,
                    Street, 9th Floor
      San Francisco, California 94111-4615
 4    Telephone: (415) 394-9400
      Facsimile: (415) 394-9401
 5    E-mail: Fraser.McAlpine@jacksonlewis.com
      E-mail: Mariko.Ashley@jacksonlewis.com
 6
      Attorneys for Defendant
 7    CEVA LOGISTICS U.S., INC.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
      JOINT NOTICE OF SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION CASE
      59579797v.2
     Case 5:19-cv-00352-SVW-KK Document 25 Filed 10/09/19 Page 3 of 3 Page ID #:241



 1             The Parties in the above-captioned matter hereby jointly provide notice to the
2     Court that they have reached an agreement, subject to Court approval, to all Plaintiff’s
                                                                                   Plaintiff's
 3    claims against CEVA Logistics U.S., Inc. and Randstad Inhouse Services, LLC. Plaintiff
 4    will file a Motion For Preliminary Approval of Class and Representative Action
 5    Settlement in the next 45 days after a formal long form settlement agreement is executed.
 6             As such, the Parties respectfully request that the Court vacate the December 2,
 7    2019 Pretrial Conference and the December 10, 2019 Trial dates.
 8    DATED: October 9, 2019                            Respectfully submitted,
 9                                                      LAW OFFICES OF KEVIN T. BARNES
10
11                                                      By: /s/
                                                            /s/ Kevin Barnes
12                                                         Kevin T. Barnes
                                                           Gregg Lander
13                                                         Attorneys for Plaintiff
                                                           CLARENCE C. BELL III
14
15    DATED: October 9, 2019                            Respectfully submitted,

16                                                      JACKSON LEWIS P.C.

17
18                                                      By: /s/
                                                            /s/ Mariko Mae Ashley
                                                           Fraser McAlpine
19                                                         Mariko Mae Ashley
                                                           Attorneys for Defendant
20                                                         CEVA LOGISTICS U.S., INC.

21    DATED: October 9, 2019                            Respectfully submitted,
22                                                      SEYFARTH SHAW LLP
23
24                                                      By: /s/
                                                            /s/ Jared W. Speier
25                                                         Daniel Whang
                                                           Jared W. Speier
26                                                         Attorneys for Defendant
                                                           RANDSTAD INHOUSE SERVICES,
27                                                         LLC

28
                                                    2
      JOINT NOTICE OF SETTLEMENT OF CLASS AND REPRESENTATIVE ACTION CASE
      59579797v.2
